DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is non-Final action for application number 17/847,592 in response to an original application filed on 06/23/2022. Accordingly, claims 1-37 are currently pending.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g.. In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528,163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based terminal Disclaimer may be filled out completely online using web-screens. A terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1 - 37 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1 - 37 of Patent 11,374,854 B2.
Although the claims are not identical, they are not patentably distinct from each other because claims 1 -37 of the patent and claims 1 - 37 of the instant application are obvious variations with minor differences. Thus, this is an obviousness-type double patenting rejection. The subject matter claimed in the instant application is disclosed in the referenced Patent, wherein the referenced Patent and the instant application are claiming common subject matter as follows:
Instant Application No. 17/847,592
Claim 1. A method comprising:
implementing, by a processor, a standardized communications protocol (“SCP”) on a first device, wherein the first device comprises a first chip;
Patent 11,374,854 B2
Claim 1. A method comprising: implementing, by a processor, a standardized communications protocol (“SCP”) on a first device, wherein the first device comprises a first chip; 

discovering by the first device available second devices;
attaching an SCP header to a first packet in a message, wherein the SCP header identifies a datagram as an SCP datagram, wherein the message is defined by the first packet and a second packet;
attaching an SCP header to a first packet in a message, wherein the SCP header identifies a datagram as an SCP datagram, wherein the message is defined by the first packet and a second packet;
transmitting, using the first chip, the first packet to a second chip on a second device over a first transmission path; 
transmitting, using the first chip, the first packet to a second chip on a second device over a first transmission path
and transmitting, using the first chip, the second packet to the second chip on the second device over the first transmission path,
and transmitting, using the first chip, the second packet to the second chip on the second device over the first transmission path,
wherein the second device decrypts at least one of the first packet or the second packet,
wherein the second device uses a one time cypher to decrypt at least one of the first packet or the second packet,
wherein the second device assembles the first packet and the second packet into the message.
wherein the second device assembles the first packet and the second packet into the message.

	Although the conflicting claims are not identical, they are not patentably distinct from each other because the steps recited in claims 1, 5, 11, 16, 21, 23, 28 and 33 of the instant application are encompassed by steps recited in claims 1, 5, 11, 16, 21, 23, 28 and 33 of the patent, respectively. “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). This is a non-provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor. Joseph Avelino can be reached at 571-272-3905. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478




1. A method comprising:
implementing, by a processor, a standardized communications protocol (“SCP”) on a first device, wherein the first device comprises a first chip;
attaching an SCP header to a first packet in a message, wherein the SCP header identifies a datagram as an SCP datagram, wherein the message is defined by the first packet and a second packet;
transmitting, using the first chip, the first packet to a second chip on a second device over a first transmission path; 
and transmitting, using the first chip, the second packet to the second chip on the second device over the first transmission path,
wherein the second device decrypts at least one of the first packet or the second packet,
wherein the second device assembles the first packet and the second packet into the message.

2. The method of claim 1, further comprising determining, by the processor, available hardware for communication between the first device and the second device.

3. The method of claim 1, further comprising: determining a fastest transmission path between the first device and the second device; and selecting the first transmission path based on determining the fastest transmission path.

4. The method of claim 3, further comprising transmitting a first portion of the message over the first transmission path and a second portion of the message over a second transmission path.

5. An article of manufacture including a tangible, non-transitory computer-readable storage medium having instructions stored thereon that, in response to execution by a processor, cause the processor to perform operations comprising:
implementing, by the processor, a standardized communications protocol (“SCP”) on a first device, wherein the first device comprises a first chip;
attaching, by the processor, an SCP header to a first packet in a plurality of packets, wherein the SCP header identifies a datagram as an SCP datagram, wherein the plurality of packets define a message;
transmitting, by the processor and via the first chip, the first packet in the plurality of packets to a second chip on a second device over the first transmission path; and
transmitting, by the processor and via the first chip, a second packet in the plurality of packets to the second chip on the second device over the first transmission path,
wherein the second device uses a one time cypher to decrypt at least one of the first packet or the second packet,
wherein the second device assembles the first packet and the second packet into the message.

6. The article of manufacture of claim 5, wherein the operations further comprise: determining, by the processor, a fastest transmission path between the first device and the second device; and selecting, by the processor, the first transmission path based on determining the fastest transmission path.

7. The article of manufacture of claim 5, wherein the operations further comprise dividing, by the processor, the message into the plurality of packets.

8. The article of manufacture of claim 5, wherein the operations further comprise encrypting, by the processor, the one time cypher using at least one of Advanced Encryption Standard or RSA encryption.

9. The article of manufacture of claim 5, wherein the operations further comprise encrypting, by the processor, a cypher book comprising the one time cypher.

10. The article of manufacture of claim 5, wherein the discovering comprises displaying a symbol on at least one of the first device and the second device.

11. A system comprising:
a processor,
a tangible, non-transitory memory configured to communicate with the processor, the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor, cause the processor to perform operations comprising:
implementing, by the processor, a standardized communications protocol (“SCP”) on a first device, wherein the first device comprises a first chip;
attaching, by the processor, an SCP header to a first packet in a plurality of packets, wherein the SCP header identifies a datagram as an SCP datagram, wherein the plurality of packets define a message;
transmitting, by the processor and via the first chip, the first packet in the plurality of packets to a second chip on a second device over the first transmission path; and
transmitting, by the processor and via the first chip, a second packet in the plurality of packets to the second chip on the second device over the first transmission path,
wherein the second device decrypts at least one of the first packet or the second packet,
wherein the second device assembles the first packet and the second packet into the message.

12. The system of claim 11, wherein the operations further comprise: determining, by the processor, a fastest transmission path between the first device and the second device; and selecting, by the processor, the first transmission path based on determining the fastest transmission path.

13. The system of claim 11, wherein the operations further comprise streaming, by the processor and via the first chip, data from the first device to the second device.

14. The system of claim 11, wherein the first device and the second device are outside of transmission range, wherein the first device and the second device communicate via an intermediary device, and wherein the intermediary device is within transmission range of the first device and the second device.

15. The system of claim 11, wherein the SCP is implemented at a network layer in the first device.

16. A method comprising:
receiving, by a first device comprising a processor for communicating with a second device, a datagram from the second device, attaching a standardized communication protocol (“SCP”) header to a first packet, wherein the SCP header identifies the datagram as an SCP datagram, wherein the first device comprises a first chip and a second chip, wherein the second device comprises a third chip and a fourth chip;
receiving, with the first chip, a first packet from the third chip on the second device over a first transmission path;
receiving, with the first chip, a second packet from the second device over the first transmission path;
decrypting, by the processor, at least one of the first packet or the second packet using a one time cypher; and
assembling, by the processor, the first packet and the second packet into a message.

17. The method of claim 16, further comprising identifying, by the processor, the SCP header in the datagram,

18. The method of claim 16, further comprising transmitting, by the processor, a list of available transmission paths to the second device, wherein the list of available transmission paths comprises the first transmission path and a second transmission path.

19. The method of claim 16, further comprising receiving, by the processor and from the second device, the one time cypher.

20. The method of claim 18, further comprising receiving with the second chip a third packet from the fourth chip on the second device over a second transmission path.

21. A device comprising:
a first chip;
a processor,
a tangible, non-transitory memory configured to communicate with the processor, the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor, cause the processor to perform operations comprising:
implementing, by the processor, a standardized communications protocol (“SCP”) on the device; attaching, by the processor, an SCP header to a first packet in a plurality of packets, wherein the SCP header identifies a datagram as an SCP datagram, wherein the plurality of packets define a message;
transmitting, by the processor and over a first transmission path, the first packet in the plurality of packets and a second packet in the plurality of packets from the first chip to a second chip of a second device,
wherein the second device uses a one time cypher to decrypt at least one of the first packet or the second packet,
wherein the second device assembles the first packet and the second packet into the message,

22. The device of claim 21, wherein the operations further comprise:
dividing, by the processor, the message into the plurality of packets; selecting, by the processor, the first chip;
selecting, by the processor, the transmission path between the device and the second device; and transmitting, by the processor and over the transmission path, the one time cypher to the second device.

23. A method comprising:
implementing, by a processor, a standardized communications protocol (“SCP”) on a first device, wherein the first device comprises a first chip;
attaching an SCP header to a first packet of a message, wherein the SCP header identifies a datagram as an SCP datagram;
transmitting, using the first chip, a first portion of the message to a second chip on a second device; and
transmitting, using the first chip, a second portion of the message to the second chip on the second device,
wherein the second device decrypts at least one of the first portion of the message or the second portion of the message,
wherein the second device assembles the first portion of the message and the second portion of the message into the message.

24. The method of claim 23 further comprising: transmitting, by the processor, the cypher to the second device comprising a second chip; and
selecting, by the processor, a first transmission path, wherein the first portion of the message and the second portion of the message are transmitted over the first transmission path;

25. The method of claim 24, wherein the selecting the first transmission path comprises determining a fastest transmission path between the first device and the second device.

26. The method of claim 23, wherein the first portion of the message comprises a first packet, and wherein the second portion of the message comprises a second packet.

27. The method of claim 24, further comprising transmitting a third portion of the message over a second transmission path.

28. A system comprising:
a processor,
a tangible, non-transitory memory configured to communicate with the processor, the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor, cause the processor to perform operations comprising:
implementing, by the processor, a standardized communications protocol (“SCP”) on a first device, wherein the first device comprises a first chip; attaching, by the processor, an SCP header to a first packet, wherein the SCP header identifies a datagram as an SCP datagram;
transmitting, by the processor and via the first chip, a first portion of a message to a second chip on a second device; and
transmitting, by the processor and via the first chip, a second portion of the message to the second chip on the second device,
wherein the second device decrypts at least one of the first portion of the message or the second portion of the message,
wherein the second device assembles the first portion of the message and the second portion of the message into the message.

29. The system of claim 27, wherein the operations further comprise: transmitting, by the processor, the cypher to the second device comprising the second chip; 
and selecting, by the processor, a first transmission path, wherein the first portion of the message and the second portion of the message are transmitted over the first transmission path.

30. The system of claim 29, wherein the selecting the first transmission path comprises determining a fastest transmission path between the first device and the second device.

31. The system of claim 28, wherein the first portion of the message comprises the first packet, and wherein the second portion of the message comprises a second packet.

32. The system of claim 29, the operations further comprising transmitting a third portion of the message over a second transmission path.

33. An article of manufacture including a tangible, non-transitory computer-readable storage medium having instructions stored thereon that, in response to execution by a processor for transmitting data in a peer-to-peer system, cause the processor to perform operations comprising: 
implementing, by the processor, a standardized communications protocol (“SCP”) on a first device, wherein the first device comprises a first chip; attaching, by the processor, an SCP header to a first packet, wherein the SCP header identifies a datagram as an SCP datagram;
transmitting, by the processor and via the first chip, a first portion of a message to a second chip on a second device; 
and transmitting, by the processor and via the first chip, a second portion of the message to the second chip on the second device,
wherein the second device decrypts at least one of the first portion of the message or the second portion of the message,
wherein the second device assembles the first portion of the message and the second portion of the message into the message.

34. The article of manufacture of claim 33, wherein the operations further comprise: transmitting, by the processor, a cypher to the second device comprising the second chip; and selecting, by the processor, a first transmission path, wherein the first portion of the message and the second portion of the message are transmitted over the first transmission path.

35. The article of manufacture of claim 34, wherein the selecting the first transmission path comprises determining a fastest transmission path between the first device and the second device.

36. The article of manufacture of claim 33, wherein the first portion of the message comprises the first packet, and wherein the second portion of the message comprises a second packet.

37. The article of manufacture of claim 34, the operations further comprising transmitting a third portion of the message over a second transmission path.